 



Exhibit 10.1
AMENDMENT TO
GENERAL GROWTH PROPERTIES, INC.
1998 INCENTIVE STOCK PLAN, AS AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2007
     This Amendment to the General Growth Properties, Inc. 1998 Incentive Stock
Plan, as amended effective May 4, 2005 (the “1998 Plan”) is dated as of
November 9, 2006. Capitalized terms not defined herein shall have the meaning
set forth in the 1998 Plan.
     1. The definition of Fair Market Value set forth in Section 1 of the 1998
Plan is hereby amended in its entirety to read as follows:
     “Fair Market Value” means, as of any given date, the closing market price
of the Common Stock on the New York Stock Exchange Composite Tape or, if not
then listed on such exchange, on any other national securities exchange on which
the Common Stock is then listed or on NASDAQ. If there is then no regular public
trading market for such Common Stock, The Fair Market Value of the Common Stock
shall be determined by the Committee in good faith.”
     2. The 1998 Plan is not otherwise modified and is hereby ratified and
confirmed.
     3. The effective day of this Amendment shall be January 1, 2007.
     4. This Amendment and the 1998 Plan shall be considered, for all intents
and purposes, one instrument. In the event of any conflict between the terms and
provisions of this Amendment and the terms and provisions of the 1998 Plan, the
terms and provisions of this Amendment shall, in all instances, prevail. If any
provision of this Amendment or the application thereof to any person or
circumstance is or becomes illegal, invalid or unenforceable, the remaining
provisions hereof shall remain in full force and effect and this Amendment shall
be interpreted as if such illegal, invalid or unenforceable provision did not
exist herein.

